Citation Nr: 1706294	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-49 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected degenerative disc disease of the lumbar spine rated as 10 percent disabling prior to September 8, 2009 and 20 percent disabling thereafter.

2.  Entitlement to higher initial ratings for service-connected degenerative disc disease of the cervical spine rated as 30 percent disabling prior to October 27, 2009 and reduced to 20 percent thereafter.

3.  Whether the rating reduction from 30 percent to 20 percent for cervical spine disability effective October 27, 2009 was proper.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to July 31, 2008.

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from January 1987 to January 2008, to include service in Iraq.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)).  In pertinent part, a February 2008 AOJ decision granted service connection for lumbar spine disability and awarded an initial 10 percent rating effective February 1, 2008, granted service connection for cervical spine disability and awarded an initial 30 percent rating effective February 1, 2008, and denied service connection for hearing loss and tinnitus.  In April 2008, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans Appeals) which met the requirements of a timely filed notice of disagreement (NOD).

On August 27, 2009, the AOJ issued an SOC on the issues listed on the title page.  Subsequently, the Veteran chose not to appeal.  See Report of Contact dated September 8, 2009.  However, the Veteran did not formally withdrawal his claims and the appeal period remained open for 60 days following the issuance of the SOC.  See 38 C.F.R. § 20.302(b).

However, in September 2009, the Veteran submitted lay evidence of lumbar and cervical spine disability symptoms and limitations as well as current evidence of hearing loss disability which constituted new and material evidence pertaining to the basis of the denials in the August 2009 SOC.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As new and material evidence was received within 60 days of the issuance of the SOC, the Board finds that this appeal stems from the February 2008 AOJ decision.  

The Board further notes that, in a December 2009 decision, the AOJ increased the disability evaluation for the Veteran's lumbar spine disability to 20 percent effective September 8, 2009 and reduces the 30 percent rating for cervical spine disability to 20 percent disabling effective October 27, 2009.  A claim stemming from a rating reduction action must be phrased as whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, the Veteran's appeal also encompasses his claim of entitlement to a higher initial rating since the inception of the appeal.  Thus, the Board has rephrased this issue on the title page to reflect the separate increased rating and rating reduction issues and the fact that staged ratings have been assigned.  See generally Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Furthermore, in February 2009, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) alleging being unable to earn substantially gainful employment due to his lumbar spine disability since February 2008.  This raised the issue of entitlement to TDIU as part and parcel of his initial rating claim for lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).  An August 2010 AOJ rating decision awarded TDIU effective July 31, 2008, which did not award the full benefits sought by the Veteran - here February 2008.  As such, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded, unless the claimant expressly limits the appeal).

In February 2011, prior to certification of appeal, the Veteran's then representative Jan Dills, Attorney, withdrew from representation of the Veteran.  The Veteran is proceeding pro se.

The Veteran withdrew his request for a Board hearing.  See Correspondence received August 19, 2014.  38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to a higher ratings for degenerative disc disease of the lumbar and cervical spines, entitlement to service connection for a bilateral hearing loss disability, and entitlement to TDIU for the time period prior to July 31, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 rating decision implemented the disability rating reduction from 30 percent to 20 percent for cervical degenerative disc disease.

2.  At the time of the October 27, 2009 effective date of the reduction, the 30 percent rating for the Veteran's cervical degenerative disc disease had not been in effect for more than five years.

3.  The evidence of record at the time of the December 2009 AOJ rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected cervical spine disability under the ordinary conditions of life and work.

4.  The evidence of record demonstrates that the Veteran's tinnitus disability had its onset during service.


CONCLUSIONS OF LAW

1.  The reduction of the rating for service-connected cervical degenerative disc disease from 30 percent to 20 percent was improper and restoration of the 30 percent rating effective October 27, 2009 is warranted.  38 U.S.C.A. § § 1155, 5103 (West 2014); 38 C.F.R. §§3.102, 3.105, 3.344, 4.41a, Diagnostic Code 5243 (2016).

2.  Service connection for a tinnitus disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As no adverse decision is being reached at this time, there is no need to discuss compliance with VA's duty to notify or assist.

Propriety of Rating Reduction

The Veteran contends that the reduction of his 30 percent rating to a 20 percent rating for the degenerative disc disease of the cervical spine was not proper.

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the RO satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344.

With regard to the initial question, the Board observes that the rating reduction did not result in any reduction of VA compensation being paid to the Veteran as the overall, combined disability rating was not reduced.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  In this case, the Veteran's 30 percent disability rating was awarded effective February 1, 2008, the day after his discharge from service.  The rating was reduced effective October 27, 2009.  Accordingly, 38 C.F.R. § 3.344(c) applies.  Under 38 C.F.R. § 3.344(c), reexaminations disclosing improvement in a service-connected disability will warrant reduction in rating.

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence demonstrates an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  In short, "the Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18.

In general, the RO's reduction of a rating must have been supported by evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is assigned when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees.  A 30 percent disability evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankyloses of the entire cervical spine.  A 40 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that reduction of the disability evaluation for the Veteran's service-connected cervical degenerative disc disease from 30 percent to 20 percent was improper.

The Veteran's 30 percent evaluation was assigned based on the findings of an October 2007 VA examination, at which time, the Veteran reported having neck pain since his in-service accident.  He indicated that his neck pain gradually increased in recent years.  The Veteran noted that it was hard to turn his head at times, but there were no other limitations.  His disability resulted in no effects on his daily activities.  Range of motion revealed forward flexion to 15 degrees, backward extension to 35 degrees, lateral flexion to 20 degrees on the left and 25 degrees on the right.  His rotation was limited to 15 degrees to the left and 25 degrees to the right.  With repetition, there was no additional loss in range of motion due to pain, fatigue, weakness or incoordination.  In February 2008, the Veteran was granted service connection for his cervical spine disability, rated 30 percent under Diagnostic Code 5243, effective February 1, 2008.

The Veteran's neck was reexamined in October 2009.  At that time, the Veteran reported severe pain radiating in his neck periodically, along with severe stiffness.  He also reported flare-ups in his neck pain.  He described severe neck pain when trying to turn or bend his neck.  Although pain medication alleviated flare-ups, the pain was usually constant.  Range of motion revealed the following: forward flexion to 30 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 40 degrees bilaterally.  The examiner noted that pain, fatigue, tenderness, and lack of endurance were all present during examination.  However, range of motion was not limited after repetitive use.  

Also of record are lay statements from the Veteran and his wife.  Both lay witnesses attest to the Veteran's difficulties in his daily activities due to his neck pain.  See Statements dated September 19, 2009 and September 20, 2009.

After a thorough review of the evidence, the Board finds that the record does not establish by a preponderance of the evidence that the Veteran's cervical spine disability improved so as to warrant a rating reduction under the appropriate rating criteria.  Notably, the award of a 30 percent rating in the January 2009 AOJ rating decision was predicated on a finding of cervical spine motion limited to forward flexion to 15 degrees.  The rating reduction was premised on a subsequent range of motion test reflecting forward flexion to 30 degrees.  The examiner noted that pain, fatigue, tenderness, and lack of endurance were all present during examination, but that range of motion was not limited after repetitive use.  However, the Veteran also reported flares of disability and there is no showing that the VA examination was conducted during a flare of disability.  Additionally, a recent decision court decision applicable to the appeal period calls into question the adequacy of the examination supporting the rating reduction.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) (holding that that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing.")

Additionally, the Veteran and his spouse have generally alleged a worsening of the cervical spine disability, and the Board finds no evidence suggesting why the Veteran's cervical spine disability would improve from a medical point of view (e.g., corrective surgery).  Furthermore, there is no finding from a competent examiner that the Veteran has demonstrated actual improvement of the cervical spine disability - particularly under the ordinary conditions of life.

In sum, the Board finds that based on the evidence at the time of the reduction, the preponderance of the evidence did not establish that the Veteran's service-connected cervical spine disability demonstrated improvement under ordinary conditions of life and work.  Accordingly, based on the analysis above, the reduction of the Veteran's cervical spine disability was improper and restoration of a 30 percent rating is warranted effective October 27, 2009 is warranted.

Service Connection for Tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus due to acoustic trauma is deemed an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015) (holding that tinnitus is considered an organic disease of the nervous system where there is evidence of acoustic trauma).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service treatment records demonstrate that the Veteran, who worked in flightline maintenance, was routinely exposed to hazardous noise.  See Master Workplace Exposure Data Summary dated November 29, 1995.  During service, the Veteran reported having ringing in his ears.  See Service Treatment Records dated September 17, 2007.  Immediately after the Veteran returned from his period of active service, he reported having ringing in his ears.  See Application for Compensation dated August 20, 2007.  During the appeal period, the Veteran reported continuous ringing in his ears.  See Notice of Disagreement dated January 15, 2010.

An October 2007 pre-discharge VA examination reflected the Veteran's report of ear ringing which occurred 2-3 times per week and lasted a few seconds, but also noted that the Veteran had denied tinnitus in other medical records.  The examiner stated that, due to the frequency and duration of ringing, the Veteran's ear ringing was "not considered clinically significant."

The Board observes that, in adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Given the above, the Board finds that the evidence of record is at least in relative equipoise in showing that the Veteran's has tinnitus which had its onset during service after he was exposed to hazardous noise levels.  The Veteran reported tinnitus during service and continues to report tinnitus.  The pre-discharge VA examiner found that such complaints were clinically not significant considering the frequency and duration of symptoms, but the service and post-service complaints clearly reflect a recurrence of symptoms.  Notably, tinnitus due to acoustic trauma is deemed a chronic disease under 38 C.F.R. § 3.309.  The manifestation of a chronic disease and subsequent manifestation anytime after service provides a basis for service connection.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.



ORDER

Restoration of the 30 percent rating for cervical degenerative disc disease, effective October 27, 2009, is granted subject to the law and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted.


REMAND

Increased Rating for Lumbar and Cervical Spine Disabilities

VA's duty to assist includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  As discussed above, VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  See Correia, 28 Vet. App. at 169-70.  The lumbar and cervical spine disability claims must be remanded as they do not comply with the Correia requirements.

Service Connection for Bilateral Hearing Loss

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, as noted above, the Veteran was frequently exposed to hazardous noise in service.  During service, examiners noted high frequency hearing loss, which may be indicative of an early hearing loss disability.  See Service Treatment Records dated October 31, 1997.  Further, audiogram reports during service reflect various threshold shifts in the Veteran's hearing acuity.  The Veteran was afforded a pre-discharge examination in 2007 which showed normal hearing for VA purposes.  Thereafter, the Veteran has reported reported a decrease in his hearing acuity.  Given the Veteran's assertions and the fact that the last examination was conducted more than 9 years ago, the Board finds that the criteria for a VA examination have been met; an examination is necessary to determine the nature and etiology the Veteran's claimed hearing loss.  

Lastly, prior to ordering any examinations, any and all outstanding treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action in order to obtain and associate with the record copies of all outstanding medical records referable to the treatment of the Veteran's claimed disabilities, including complete VA clinic records since August 2010.

2.  The AOJ should conduct any additional development necessary to determine whether the Veteran was engaged in substantially gainful employment prior to July 31, 2008.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in February 2009 (reporting being unable to earn substantially gainful employment due to his lumbar spine disability since February 2008).

3.  The AOJ should then schedule the Veteran for a VA examination to ascertain the current severity of the service-connected lumbar and cervical spine disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

In addition to determining all orthopedic and neurologic manifestations of lumbar and cervical spine disabilities, the examiner must also provide range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

The claims file and a copy of this remand must be made available to the examiner.  A complete rational must be stated for any opinion provided.

4.  The AOJ should then schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hearing loss, if any.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's statements regarding his decreased hearing acuity.

The claims file and a copy of this remand must be made available to the examiner.  Upon review, the examiner should determine:

a) Whether the Veteran has a bilateral hearing loss disability pursuant to VA regulations, and if so, whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or resulted from the Veteran's established in-service acoustic trauma, or from any other injury or illness sustained during service.  In so doing, the examiner should address the significance, if any, of any threshold shifts during active military service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


